Exhibit 10.21 MOCON, INC. DESCRIPTION OF EXECUTIVE OFFICER COMPENSATION ARRANGEMENTS All of the employees of MOCON, Inc., including executive officers, are employed “at will” and do not have employment agreements with MOCON. MOCON has, however, entered into a written Executive Severance Agreement, a form of which was filed as an exhibit to our Annual Report on Form 10-K for our fiscal year ended December 31, 2007 as amended in January 2016, with four of our full-time officers, including each of our executive officers listed below. The following is a description of oral compensation arrangements for 2016 between MOCON, Inc. and our executive officers who are listed as “named executive officers” in our proxy statement relating to our 2016 annual meeting of shareholders: Name of Executive Officer Title Base Salary Bonus Arrangements Stock Options Other Robert L. Demorest ●
